        Case 2:17-cr-00384-RFB-VCF Document 66 Filed 08/27/20 Page 1 of 2




 1
 2                         UNITED STATES DISTRICT COURT
 3                                 DISTRICT OF NEVADA
 4
     UNITED STATES OF AMERICA,                     Case No. 2:17-cr-00384-RFB
 5
                   Plaintiff,                       Emergency Order for Production
 6
                                                            of Documents
 7      v.

 8   GINO MILLER,
 9                 Defendant.
10
11           On August 27, 2020, this Court held a hearing on Gino Miller’s motion for

12   compassionate release. Mr. Miller, register number 74755-112, is currently

13   incarcerated at Lompoc FCI. Because Mr. Miller’s current and future medical

14   condition and treatment are material to this Court’s determination,

15           IT IS HEREBY ORDERED that the warden and/or the medical director

16   of Lompoc FCI must produce the following documents by August 31, 2020, at

17   5:00 p.m. PST:

18           1. Mr. Miller’s medical records from July 26, 2020 until present;

19           2. Mr. Miller’s proposed course of treatment including but not limited to if

20              Lompoc FCI has scheduled or has an intention of scheduling Mr. Miller

21              to see a cardiac specialist;

22           3. Any “cop-outs”/inmate requests to staff submitted by Mr. Miller and any

23              response from Lompoc FCI from July 2020 until present.

24
25
26
        Case 2:17-cr-00384-RFB-VCF Document 66 Filed 08/27/20 Page 2 of 2




 1         These documents should be provided directly to the chambers of District
 2   Court Judge Richard F. Bouleware via email to the Courtroom Administrator,
 3   Blanca Lenzi, at blanca_lenzi@nvd.uscourts.gov by the date and time noted above.
 4
 5         DATED: August 27, 2020.
 6
 7
                                           RICHARD F. BOULWARE II
 8                                         United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                             2
